[Cite as State v. Blumensaadt, 2020-Ohio-3823.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                    OTTAWA COUNTY


State of Ohio                                         Court of Appeals No. OT-19-028

        Appellee                                      Trial Court No. 17 CR 091

v.

Keith Blumensaadt                                     DECISION AND JUDGMENT

        Appellant                                     Decided: July 24, 2020

                                                  *****

        James J. VanEerten, Ottawa County Prosecuting Attorney, and
        Barbara Gallé Rivas, Assistant Prosecuting Attorney, for appellee.

        Howard C. Whitcomb, III, for appellant.

                                                  *****

        OSOWIK, J.

                                            I. Introduction

        {¶ 1} This matter is before the court on appeal from a judgment of the Ottawa

County Court of Common Pleas denying the motion to suppress of appellant, Keith A.

Blumensaadt. Finding no error, we affirm.
                         II. Facts and Procedural Background

       {¶ 2} Appellant had a history with the police and mayor of Put-in-Bay, Ohio, an

island community with a population around 400. Prior to the incident of June 27, 2017,

appellant made reports to the Ottawa County Sheriff regarding perceived illegal activities

of the mayor, and claimed the Put-in-Bay police gave him special attention after the

reports, including surveillance by the chief of police and threats by another officer. The

day before a meeting between appellant and BCI agents to discuss appellant’s corruption

allegations, Put-in-Bay police officer Elshawn Williams attempted to initiate a traffic stop

of appellant, but appellant continued on to his driveway, a short distance away.

       {¶ 3} After following appellant to his driveway, Officer Williams contacted

appellant by cell phone and left a message requesting him to exit his home with his hands

up. Appellant called back and stated, “I will fire on officers if they come in my yard[.]”

While appellant eventually surrendered, he sent a text message to his wife, still in the

home, telling her to arm herself and shoot to kill. Appellant had a prior violent felony

conviction, and as a result, could not legally possess or use a firearm or dangerous

ordnance.

       {¶ 4} After taking appellant into custody, Officer Williams obtained a warrant to

search appellant’s home and located several firearms and explosive devices.

       {¶ 5} On June 29, 2017, the grand jury returned a 13-count indictment, charging

appellant as follows: Count 1, failure to comply in violation of R.C. 2921.331; Count 2,

aggravated menacing in violation of R.C. 2903.21, with a firearm specification pursuant




2.
to R.C. 2941.145(A); Count 3, resisting arrest in violation of R.C. 2921.33, with a firearm

specification pursuant to R.C. 2941.145(A); Count 4, inducing panic in violation of R.C.

2917.31, Counts 5 through 10, possessing weapons while under disability in violation of

R.C. 2923.13(A)(2) and (B); and Counts 11 through 13, possessing dangerous ordnance

in violation of R.C. 2923.17(A) and (D). Appellant appeared for arraignment on June 30,

2017, and remained in custody until his change of plea and sentencing hearing.

       {¶ 6} On September 1, 2017, appellant filed a motion to suppress evidence,

requesting a hearing pursuant to Franks v. Delaware, 438 U.S. 154, 98 S. Ct. 2674, 57
L. Ed. 2d 667 (1978). After the parties fully briefed the motion, the trial court held

hearing on the motion on January 8, February 22, and March 23, 2018, and permitted

post-hearing briefs. On January 25, 2019, the trial court denied the motion to suppress.

       {¶ 7} On June 28, 2019, appellant entered a guilty plea to an amended Count 10,

attempted possessing weapons while under disability in violation of R.C. 2923.02(A) and

2923.13(A)(2) and (B), a felony of the fourth degree, Count 11, possession of dangerous

ordnance in violation of R.C. 2923.17(A) and (D), a felony of the fifth degree, and an

amended Count 12, attempted possession of dangerous ordnance in violation of R.C.

2923.02(A) and 2923.17(A) and (D), a misdemeanor of the first degree. Pursuant to the

plea agreement, the parties jointly recommended sentence and the state agreed to dismiss

the remaining counts in the indictment.

       {¶ 8} After determining appellant entered a knowing, intelligent, and voluntary

plea, and understood the rights he was giving up, the trial court accepted the guilty plea,




3.
found appellant guilty, and adopted the jointly recommended sentence. The trial court

ordered time served as to Counts 10 and 11, and imposed 180 days in the Ottawa County

Detention Facility as to Count 12, with 180 days suspended on conditions that included

appellant not enter South Bass Island or Put-in-Bay Township for a period of one year.

The trial court determined appellant was indigent, and waived costs and fees.

                               III. Assignments of Error

      {¶ 9} Appellant now appeals the trial court’s judgment, denying his motion to

suppress, asserting the following assignments of error:

             I. THE TRIAL COURT’S ADMISSION OF THE ILLEGAL

      EVIDENCE OBTAINED THROUGH A DEFECTIVE SEARCH

      WARRANT VIOLATED DEFENDANT-APPELLANT’S

      CONSTITUTIONAL RIGHT AGAINST UNREASONABLE SEARCH

      AND SEIZURE AS GUARANTEED BY THE FOURTH AMENDMENT

      OF THE U.S. CONSTITUTION AND ARTICLE I, SECTION 14 OF THE

      OHIO CONSTITUTION.

             2. IN DENYING DEFENDANT-APPELLANT’S MOTION TO

      SUPPRESS THE EVIDENCE OBTAINED THROUGH A DEFECTIVE

      SEARCH WARRANT THE TRIAL COURT DENIED HIS RIGHT TO

      DUE PROCESS AS GUARANTEED BY THE SIXTH AMENDMENT

      OF THE U.S. CONSTITUTION AND ARTICLE I, SECTION 16 OF THE

      OHIO CONSTITUTION.




4.
       {¶ 10} We address the assignments of error together, applying the law governing

appeal of pretrial motions after a guilty plea.

                               IV. Evidentiary Challenges

       {¶ 11} On appeal following his guilty plea, appellant now argues the trial court

erred in admitting evidence and he was denied his right against unreasonable search and

seizure and his right to due process. As a result of his guilty plea, however, appellant

waived his right to challenge the trial court’s evidentiary rulings.

       {¶ 12} “[A] guilty plea * * * renders irrelevant those constitutional violations not

logically inconsistent with the valid establishment of factual guilt and which do not stand

in the way of conviction if factual guilt is validly established.” State v. Fitzpatrick, 102
Ohio St. 3d 321, 2004-Ohio-3167, 810 N.E.2d 922, ¶ 78, quoting Menna v. New York, 423
U.S. 61, 62, 96 S. Ct. 241, 46 L. Ed. 2d 195, fn. 2 (1975). Therefore, a defendant who

enters a knowing, intelligent, and voluntary plea “may not thereafter raise independent

claims relating to the deprivation of constitutional rights that occurred prior to the entry

of the guilty plea.” Fitzpatrick at ¶ 78, quoting Tollett v. Henderson, 411 U.S. 258, 267,

93 S. Ct. 1602, 36 L. Ed. 2d 235 (1973).

       {¶ 13} As noted by the state, appellant entered his guilty plea while represented by

counsel, and he raised no challenge to his trial counsel’s competency. Appellant also did

not seek to withdraw his plea, and does not now assert any error regarding the




5.
voluntariness of his plea.1 The only challenge raised on appeal concerns the trial court’s

ruling on appellant’s motion to suppress. The law is clear that appellant’s guilty plea

precludes our review of any claimed error arising from the trial court’s ruling on his

motion to suppress. State v. Gadd, 6th Dist. Ottawa No. OT-08-053, 2010-Ohio-3072,

¶ 5, citing State v. Leasure, 6th Dist. L-05-1260, 2007-Ohio-100, ¶ 7.

       {¶ 14} Accordingly, we find appellant’s guilty plea waived any error regarding the

admissibility of evidence. We find appellant’s assignments of error not well-taken.

                                      V. Conclusion

       {¶ 15} Finding substantial justice has been done, we affirm the judgment of the

Ottawa County Court of Common Pleas. Appellant is ordered to pay the costs of this

appeal pursuant to App.R. 24.

                                                                         Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




1
  In his reply brief, appellant argues for the first time that his plea was not knowing and
voluntary, and therefore, we must examine the assignments of error regarding the motion
to suppress. Pursuant to App.R. 12(A)(2), we may disregard claimed error where a party
“fails to argue the assignment separately in the brief, as required under App.R. 16(A).”




6.
                                                              State v. Blumensaadt
                                                              C.A. No. OT-19-028




Mark L. Pietrykowski, J.                      _______________________________
                                                          JUDGE
Arlene Singer, J.
                                              _______________________________
Thomas J. Osowik, J.                                      JUDGE
CONCUR.
                                              _______________________________
                                                          JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




7.